This case is controlled by our decision in the case ofNunnelly et al. v. Ogden First Federal Savings  LoanAssociation, 107 Utah 347, 154 P.2d 620. The facts are substantially the same, although there are different plaintiffs and defendants. The judgment of dismissal is vacated and the cause is remanded to the district court, for the reasons set forth in the Nunnelly case, and the plaintiffs are granted leave to amend the complaint and to proceed in accordance with said decision of this court. Each party shall pay his or its own costs.
LARSON, McDONOUGH, WADE, and TURNER, JJ., concur. *Page 382